Citation Nr: 0114212	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-21 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 through 
March 1959.

In December 1974, Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee denied a claim 
for service connection for bronchitis.  The veteran was 
notified of this decision in December 1974.  Despite 
appropriate notification, he did not perfect an appeal.  A 
rating decision in 1988 found no new and material evidence to 
reopen the veteran's claim.  Again, the veteran did not 
perfect an appeal of this decision.  In April 1997, he again 
attempted to reopen his claim.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which found that because new and 
material evidence had not been submitted to reopen the claim, 
service connection for bronchitis was denied.


FINDINGS OF FACT

1. In a December 1974 decision, the RO denied, on the 
merits, the veteran's claim for service connection for 
bronchitis.  Despite appropriate notification, the veteran 
did not perfect an appeal and this decision became final.

2. The claim was denied in 1974 because there was no 
evidence that the bronchitis the veteran was treated for in 
1967 was related to the veteran's inservice hospitalization 
for pneumonia in 1957.

3. A subsequent rating decision in 1988 found that no new 
and material evidence had been submitted to reopen the 
veteran's claim; no appeal of this decision was perfected.

4.	No medical evidence has been presented or secured since 
the last final decision of record that indicates that the 
veteran's inservice one-week hospitalization for pneumonia in 
1957 was other than an acute illness or that it is linked to 
a current disability.


CONCLUSIONS OF LAW

1.  The rating decisions in December 1975 and in 1988 are 
final.

2.  Since the last final decision of record, new and material 
evidence has not been submitted sufficient to reopen a claim 
for service connection for bronchitis.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable law provides the following:

If new and material evidence is presented 
or secured with respect to a claim that 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1999) (final emphasis added). 

The United States Court of Appeals for the Federal Circuit, 
in Hodge v.West, 155 F. 3d 1356 (1998), noted "the 
importance of a complete record for evaluation of a veteran's 
claim" and was concerned that "some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability."  
Hodge, 155F. 3d at 1363.

In the instant case, the RO denied a claim for service 
connection for bronchitis in December 1974.  The veteran was 
properly notified of this decision in December 1974, he did 
not appeal it, and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991).

The specified basis for the 1974 denial was that there was no 
evidence linking the veteran's inservice hospital admission 
for pneumonia in 1957 to any pulmonary difficulty in the 
years between his release from active duty in 1959 and his 
1967 hospitalization for bronchitis.  The RO found that the 
evidence did not establish that the bronchitis the veteran 
was treated for in 1967 had its inception during his military 
service, which had ended in 1959.  Because an appeal of this 
decision was not perfected, it became a final disallowance of 
the claim, subject to the statutory requirements for such 
claims.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000); see also 38 C.F.R. § 3.160(d), (e) (2000).  
Subsequently, in 1988, an attempt to reopen his claim was 
denied by the rating board, and the veteran did not perfect 
an appeal of that decision, which also became final.

The veteran contends that he was hospitalized in April 1957 
for pneumonia.  He claims that during this hospitalization, 
an Army physician advised him that he "had scars on both 
lungs."  A morning sick report from the US Army Hospital in 
Fort Chaffee, Arkansas indicates the veteran was admitted on 
April 23, 1957 and released to duty on April 30, 1957.  The 
nature of the condition for which the veteran was treated was 
not recorded.  No other service medical records are available 
for review.  A fire at the National Personnel Records Center 
in 1973 destroyed about 80 percent of the records for Army 
personnel discharged between November 1, 1912, and January 1, 
1960, which includes the veteran's period of duty.  However, 
the Board is willing to accept the veteran's testimony that 
he was treated for pneumonia during service in 1957.

In September 1974, the RO received a claim for service 
connection for a "scarred left lung".  In support of his 
claim, the veteran submitted a report from a private hospital 
indicating he was hospitalized in June 1967 in connection 
with complaints of chest pain and blood spitting of about 
five weeks in duration.  He gave a history of having 
pneumonia 8 years prior.  Upon examination, the veteran's 
lungs were free of wheezes or rales.  Two sputum specimens 
were negative on direct smear for acid fast organisms.  X-
rays were thought to be within normal limits.  A bronchoscopy 
was performed with findings of bronchitis.  Bronchograms were 
also performed which showed some changes of bronchitis, but 
were otherwise normal.  At the time of the veteran's 
discharge, his lungs were clear, except for rhonchi over the 
lower left lung.  The discharge diagnosis was bronchitis.

Additional medical evidence submitted in February 1988 
consists of a report from a private physician, dated in 
December 1987, diagnosing the veteran as having mild chronic 
obstructive pulmonary disease.  The narrative reported normal 
findings from chest x-ray films.  The RO informed the veteran 
that this evidence was not new and material, as it contained 
no information that linked a current pulmonary disorder to 
his military service.  The veteran did not perfect an appeal 
of this decision.

In April 1997, the RO received a claim for service connection 
for bronchitis, secondary to the veteran's inservice 
pneumonia.  In support of his claim, the veteran submitted 
copies of medical records from private physicians and from VA 
Medical Center (VAMC) in Murfreesboro, Tennesee.

The private medical records reflect office visits beginning 
in November 1990 and continuing through March 1998.  These 
records show the veteran received a diagnosis of chronic 
obstructive pulmonary disease in May 1994, among other 
disorders.  This diagnosis again appears in a record from an 
examination conducted in December 1997.

The medical records from VAMC, Murfreesboro, cover treatment 
received from November 1990 through March 1995.  A thorough 
review of these medical records reveals that the veteran did 
not receive treatment at this facility for bronchitis, 
chronic obstructive pulmonary disease or any other type of 
respiratory condition.

With regard to the basis for the denial in December 1974, the 
Board notes that VA disability benefits are awarded for a 
current disability that is the result of a disease or injury 
incurred in service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  When the condition noted in service is not chronic, 
then a showing of continuity of symptoms is required to 
establish service connection.  See 38 C.F.R. § 3.303(b) 
(2000).

Correspondence from the veteran received by VA in November 
2000 provides the names of the doctors who treated the 
veteran at an Air Force base in Alaska during service in 
1957.  The Board does not find it necessary to attempt to 
obtain records directly from the Air Force because, even 
assuming that the veteran's 1957 hospitalization was indeed 
for pneumonia, as he reported, the RO found that there was no 
medical evidence of record associated with the claims file to 
show any current residual from pneumonia.  The RO determined 
in 1974 that the veteran's pneumonia in 1957 represented an 
acute condition which, in effect, resolved without residuals.  
Significantly, the veteran has alleged no treatment following 
this date until 1967, when he was treated for bronchitis.  
The RO denied the claim because there was no evidence of a 
relationship between the veteran's in-service pneumonia and 
subsequent hospitalization for bronchitis ten years later.

In order to reopen a claim for service connection, the 
veteran must bring evidence which "bears directly and 
substantially upon the specific matter under consideration" 
and that is "so significant that it must be considered in 
order to fairly decide the claim".  38 C.F.R. § 3.156(a) 
(2000).  In addition, this evidence should "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability."  See Hodge, at 
1363.

The evidence obtained by the RO and associated with the 
claims file in connection with his the veteran's 1997 request 
to reopen his claim consists of copies of medical records 
from a private physician and from VAMC, Murfreesboro, some of 
which pertain to a diagnosed condition of chronic obstructive 
pulmonary disease.  In April 1998, the RO issued a rating 
decision that denied the veteran's request to re-open his 
claim because, while the evidence was new, it did not 
demonstrate a relationship between the inservice illness and 
any current disability.

In December 1999, additional medical records were associated 
with the claims file reflecting the veteran's further 
treatment at VAMC Murfreesboro between August 1998 and 
December 1999.  These records note the diagnosis of chronic 
obstructive pulmonary disease and some complaints of coughing 
and shortness of breath.  In August 2000, the RO continued 
the denial of the veteran's claim because the additional 
evidence submitted by the veteran did not constitute new and 
material evidence.

The Board concludes that these additional reports, while new 
in that they have not been previously submitted, are not 
material evidence because they do not bear directly and 
substantially upon the specific matter under consideration, 
and they are not "so significant that it must be considered 
in order to fairly decide the merits of the claim" because 
they do not "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability".  38 C.F.R. § 3.156(a) (2000); Hodge, at 1363.  
The veteran's in-service pneumonia was determined in the 1974 
decision to have been an acute illness that was resolved.  
The documents the veteran has submitted reflect a ten-year 
post-service diagnosis of bronchitis, and a subsequent 1987 
diagnosis of chronic obstructive pulmonary disease.  These 
records do not establish a relationship between the 1957 
illness and his subsequent conditions.  This evidence does 
not bear substantially upon the specific matter under 
consideration, the origin of the veteran's current condition, 
and therefore it is not material.  Furthermore, none of it, 
either by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
this evidence, although new, is not material and the 
veteran's appeal must be denied.

In reaching this decision, the Board has also considered 
whether the provisions of the recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been met with respect to the duty to assist 
claimants, and with the duty to provide notice of what 
evidence would be needed to substantiate the claim.  In this 
regard, it is observed that during the course of the 
development of the veteran's original claim, his post service 
treatment records have been obtained and associated with the 
claims file.  In the January 1976 statement of the case and 
the June 1988 and September 2000 supplemental statements of 
the case, the RO furnished the veteran the law and 
regulations regarding what constitutes new and material 
evidence, he has been advised as to the basis upon which his 
claim was previously denied, (the specific matter under 
consideration), and as summarized above, the evidence 
received since the veteran's claim was last denied is not 
shown to be material to reopen that claim.  Under the 
foregoing circumstances, the Board finds that the 
requirements of the Veterans Claims Assistance Act of 2000 
have been satisfied and that a remand of this matter to the 
RO for their consideration of the implications of that new 
law to this case is not warranted.


ORDER

New and material evidence to reopen the claim not having been 
submitted, entitlement to service connection for bronchitis 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

